Citation Nr: 1008353	
Decision Date: 03/05/10    Archive Date: 03/11/10

DOCKET NO.  97-34 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased rating in excess of 20 
percent disabling for lumbosacral strain.

2.  Entitlement to a separate rating for arthritis claimed as 
secondary to the Veteran's service-connected lumbosacral 
strain disability.  

3.  Entitlement to a total disability rating based upon 
unemployability of the individual (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Pansiri, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1971 to July 1985, 
during the Vietnam Era and peacetime.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from December 1996 and October 1997 rating decisions 
of the Department of Veterans Affairs (VA), Jackson, 
Mississippi, Regional Office (RO), which denied an increased 
rating in excess of 10 percent for the Veteran's service-
connected lumbar spine disability.  The Veteran disagreed 
with such rating and subsequently perfected an appeal.

In a July 2000 rating decision, the RO granted an increased 
rating of 20 percent for the Veteran's service-connected 
lumbar spine disability.  See also June 2000 Board Decision.    

In August 2001, the Board denied the Veteran's claim for an 
increased rating in excess of 20 percent disabling for 
lumbosacral strain because the medical evidence of record did 
not show forward flexion of the thoracolumbar spine to 30 
degrees or less, unfavorable ankylosis of the entire spine, 
or unfavorable or favorable ankylosis of the entire 
thoracolumbar spine.  The Board also found that a separate 
rating for arthritis of the lumbar spine (38 C.F.R. § 4.71a, 
Diagnostic Code 5003) apart from the rating for lumbosacral 
strain (38 C.F.R. § 4.71a, Diagnostic Code 5292, 5295) was 
not warranted because the manifestations of both disabilities 
of pain and limitation of motion were duplicative and 
overlapping and not distinct and separate.  See August 2001 
Board Decision.  The Veteran subsequently filed a timely 
appeal of the Board's August 2001 decision with the United 
States Court of Appeals for Veterans Claims (Court).  In 
August 2004, the Court vacated the Board's August 2001 
decision that denied an increased rating in excess of 20 
percent disabling for lumbosacral strain, and remanded the 
issue to the Board for readjudication consistent with the 
August 2004 Court Order.  The Court's bases for remand 
included reliance by the Board on an inadequate medical 
examination, which did not assess the Veteran's lumbar spine 
disability based on the level of functional impairment in 
accordance with DeLuca v. Brown, 8 Vet. App. 202, 206 (1995); 
and failure to consider a separate rating for arthritis 
associated with the Veteran's service-connected lumbar spine 
disability.  VA appealed the case to the United States Court 
of Appeals, Federal Circuit (Federal Circuit).  The Federal 
Circuit issued a decision in March 2008 affirming the August 
2004 Court Order.  Thus, the issues are as captioned above.    

In September 2008, the Board remanded the case for additional 
development, including a VA examination to assess the current 
severity of the Veteran's service-connected lumbar spine 
disability, including opinions regarding whether the 
Veteran's pain could significantly limit functional ability 
during flare-ups, whether excess fatigability and 
incoordination are a part of the Veteran's condition, and the 
extent of the Veteran's lumbar spine arthritis and any 
association with the Veteran's service-connected lumbosacral 
strain disability.  That development was completed and the 
case was returned to the Board for appellate review. 

During the pendency of this Remand and appeal, the United 
States Court of Appeals for Veterans Claims (Court) held, in 
Rice v. Shinseki, 22 Vet. App. 447 (2009), that a TDIU claim 
is part of an increased rating claim when such claim is 
raised by the record.  Specifically, when evidence of 
unemployability is submitted at the same time that a Veteran 
is appealing the initial rating assigned for a disability, 
the claim for TDIU will be considered part and parcel of the 
claim for benefits for the underlying disability.  Id.  In 
this case, the Board finds that the Veteran has submitted 
evidence regarding unemployability in a May 2009 VA Spine 
Examination Report (which indicates that the Veteran has 
"not been gainfully employed due to his back condition"), 
and as such, TDIU is part of the claim for benefits currently 
before the Board.  For the purpose of clarity upon remand, 
this issue has been separately captioned on the title page 
above.    

The issue of entitlement to a TDIU, which is raised as "part 
and parcel" of the claim for an increased rating, is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.




FINDINGS OF FACT

1.  The Veteran's service-connected lumbosacral strain 
disability is manifested by complaints of pain and limitation 
of motion.

2.  The medical evidence does not more nearly approximate a 
finding of severe limitation of motion in the lumbar spine; a 
finding of lumbosacral strain that was severe, with listing 
of the whole spine to the opposite side, a positive 
Goldthwaite's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritic 
changes, and narrowing or irregularity of the joint space;  a 
finding of intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least 4 weeks during 
the past 12 months; a finding of forward flexion of the 
thoracolumbar spine to 30 degrees or less; or a finding of 
favorable or unfavorable ankylosis of the entire 
thoracolumbar spine or unfavorable ankylosis of the entire 
spine.  Further, although the Veteran's forward flexion was 
noted as 30 degrees upon range of motion testing, the Veteran 
also demonstrated inconsistencies during such testing as he 
was able to bend at his waist at least 70 degrees without 
pain to retrieve his cane; thus, the Veteran's forward 
flexion reading of 30 degrees is not credible. 
  
3.  The medical evidence does not support a finding of 
greater functional impairment due to pain or limitation of 
motion on use.  

4.  The Veteran's mild arthritis is not associated with his 
service-connected lumbosacral strain disability; thus, a 
separate disability rating is not appropriate.  

5.  The Veteran has not submitted evidence tending to show 
that his service-connected lumbosacral strain disability 
requires frequent hospitalization, is unusual, or causes 
marked interference with employment.




CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent 
disabling for lumbosacral strain are not met.  38 U.S.C.A. §§ 
1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5295 (1990, 2000); 
38 C.F.R. §§ 3.321, 4.1, 4.10, 4.40. 4.45, 4.59, 4.71a, 
Diagnostic Codes 5235-5243 (2009); DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995). 

2.  A separate rating for arthritis claimed as secondary to 
the Veteran's service-connected lumbosacral spine disability 
is not warranted.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5003, 5292, 5295 (1990, 2000); 38 C.F.R. §§ 3.321, 4.1, 
4.10, 4.14. 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5235-
5243 (2009); Esteban v. Brown, 6 Vet. App. 259, 261-62 
(1994).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
United States Court of Appeals for Veterans Claims (Court) 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) Veteran status; 2) existence of a disability; 3) a 
connection between the Veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  This notice must be provided prior to an initial 
unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004). 

The VCAA duty to notify pertinent to the Veteran's claims was 
satisfied by a September 2008 letter.  This letter fully 
addressed all three notice elements; informed the Veteran of 
what evidence was required to substantiate his claim; and of 
the Veteran's and VA's respective duties for obtaining 
evidence.  A September 2008 attachment to the notice letter 
also informed the Veteran of the evidence and information 
necessary to establish a disability rating and an effective 
date in accordance with Dingess/Hartman, 19 Vet. App. 473.  
	
While the September 2008 notice letter was issued after the 
initial December 1996 rating decision (denying a compensable 
rating) and subsequent October 1997 and July 2000 rating 
decisions (granting increased ratings of 10 percent and 20 
percent, respectively), the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) has held that VA 
could cure such a timing problem by readjudicating the 
Veteran's claim following a compliant VCAA notification 
letter.  Mayfield v. Nicholson, 444 F. 3d 1328, 1333-34 (Fed. 
Cir. 2006).  The Court clarified that the issuance of a 
statement of the case could constitute a readjudication of 
the Veteran's claim.  See Prickett v. Nicholson, 20 Vet. App. 
370 (2006).  In the instant case, subsequent to the VCAA 
letters, the RO readjudicated the claim by way of an October 
2009 Supplemental Statement of the Case (SSOC), at which time 
the Veteran was given an additional 60 days to respond.  
Therefore, any defect with respect to the timing of the VCAA 
notice has been cured.

Further, the Federal Circuit has held that VA's duty to 
notify, codified at 38 U.S.C.A. § 5103(a), does not require 
it to provide notice of alternative diagnostic codes, or to 
solicit evidence of the impact of the Veteran's claimed 
disability on his daily life.  Vazquez-Flores v. Shinseki, 
580 F.3d 1270 (Fed. Cir. 2009).

VA also has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting the Veteran in 
the procurement of STRs and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.

Further, if the VA determines that VA medical examinations or 
opinions are necessary to decide a claim, the VA must provide 
such examination.  38 C.F.R. 
§ 3.159(c)(4).  A VA medical examination is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim.  
Id.    

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  In this case, the claims folder 
contains service treatment records (STRs), VA medical 
records, and statements of the Veteran and his 
representative.  The Veteran was provided and underwent VA 
examinations regarding his lumbar spine disability in 
November 1998 and March 2009.  Significantly, the record does 
not otherwise indicate any additional obtainable evidence 
that is necessary for a fair adjudication of the claim that 
has not been obtained.  Hence, no further notice or 
assistance to the Veteran is required to fulfill VA's duty to 
assist the Veteran in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Merits of the Claim

Legal Criteria 

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4.  Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1.  Evaluation of a service-connected disorder requires a 
review of the veteran's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  Further, the entire recorded history, 
including medical and industrial history, is considered so 
that a report of a rating examination, and the evidence as a 
whole, may yield a rating which accurately reflects all 
elements of disability, including the effects on ordinary 
activity.  38 C.F.R. §§ 4.1, 4.2, 4.10, 4.41. 
 
Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  A 
recent decision of the Court has held that in determining the 
present level of a disability for any increased evaluation 
claim, the Board must consider the application of staged 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In 
other words, where the evidence contains factual findings 
that demonstrate distinct time periods in which the service-
connected disability exhibited diverse symptoms meeting the 
criteria for different ratings during the course of the 
appeal, the assignment of staged ratings would be necessary. 
When a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
veteran.  38 C.F.R. §§ 4.3, 4.7.  If there is a question as 
to which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  38 
C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  
Id. 

VA regulations, set forth at 38 C.F.R. §§ 4.40, 4.45, 4.59 
provide for consideration of a functional impairment due to 
pain on motion when evaluating the severity of a 
musculoskeletal disability.  The Court has held that a higher 
rating can be based on "greater limitation of motion due to 
pain on use."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
However, any such functional loss must be "supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant."  See 38 C.F.R. § 4.40.

In this case, the Veteran's lumbar spine disability was 
originally rated under Diagnostic Codes 5292 and 5295.  See 
November 1990 and July 2000 Rating Decisions.  Diagnostic 
Code 5292 provided ratings based on limitation of motion of 
the lumbar spine.  Slight limitation of motion of the lumbar 
spine was to be rated 10 percent disabling; moderate 
limitation of motion of the lumbar spine was to be rated 20 
percent disabling; and severe limitation of motion of the 
lumbar spine was to be rated 40 percent disabling.  38 C.F.R. 
§ 4.71a (1990, 2000).   

The words "slight," "moderate," and "severe" are not 
defined in the rating schedule.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6.  

Diagnostic Code 5295 provided a 10 percent rating for 
lumbosacral strain with characteristic pain on motion.  A 20 
percent rating was warranted for lumbosacral strain with 
muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in standing position.  A 40 percent 
rating was warranted for lumbosacral strain that was severe, 
with listing of the whole spine to the opposite side, a 
positive Goldthwaite's sign, marked limitation of forward 
bending in a standing position, loss of lateral motion with 
osteoarthritic changes, and narrowing or irregularity of the 
joint space.  A 40 percent evaluation was also warranted when 
only some of the symptoms listed above were present, if there 
was also abnormal mobility on forced motion.  38 C.F.R. § 
4.71a (1990, 2000).

During the pendency of the Veteran's appeal, the criteria for 
rating spine disabilities were amended.  Effective September 
26, 2003, VA revised the criteria for evaluating general 
diseases and injuries of the spine.  68 Fed. Reg. 51,454 
(Aug. 27, 2003) (to be codified at 38 C.F.R. pt. 4).  At that 
time, VA also reiterated changes, which were effective 
September 23, 2002, to Diagnostic Code 5293 (now classified 
as Diagnostic Code 5243) for intervertebral disc syndrome 
(IDS).  See 67 Fed. Reg. 54,345 (Aug. 22, 2002).  

The VA General Counsel has held that where a law or 
regulation changes during the pendency of a claim for 
increased rating, the Board should first determine whether 
application of the revised version would produce retroactive 
results.  In particular, a new rule may not extinguish any 
rights or benefits the claimant had prior to enactment of the 
new rule.  VAOPGCPREC 7-2003 (Nov. 19, 2003).  However, if 
the revised version of the regulation is more favorable, the 
implementation of that regulation under 38 U.S.C.A. 
§ 5110(g), can be no earlier than the effective date of that 
change.  The VA can apply only the earlier version of the 
regulation for the period prior to the effective date of the 
change.  

In the October 2009 SSOC, the Veteran was provided notice of 
the amended regulations.  38 C.F.R. § 20.903(b).  

The schedule for rating disabilities of the spine was 
revised, effective September 26, 2003.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-5243 (2009).  The General Rating 
Formula for Diseases and Injuries of the Spine applies to 
Diagnostic Codes 5235 to 5243 unless 5243 is evaluated under 
the Formula for Rating IDS Based on Incapacitating Episodes.  

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease
	
Unfavorable ankylosis of the entire 
spine...........................................100 

Unfavorable ankylosis of the entire thoracolumbar spine 
.....................50 

Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine........................................................
..................40 

Forward flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical 
spine........................................................
................30 

Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal 
kyphosis..................................20 

Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, forward flexion 
of the cervical spine greater than 30 degrees but not greater 
than 40 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the 
height.......................................................
........10

Note 1 to this provision provides that associated objective 
neurologic abnormalities, including, but not limited to, 
bowel or bladder impairment, should be evaluated separately, 
under an appropriate diagnostic code.

Note 2 provides that for VA compensation purposes, normal 
forward flexion of the cervical spine is zero to 45 degrees, 
extension is zero to 45 degrees, left and right lateral 
flexion are zero to 45 degrees, and left and right lateral 
rotation are zero to 80 degrees.  Normal forward flexion of 
the thoracolumbar spine is zero to 90 degrees, extension is 
zero to 30 degrees, left and right lateral flexion are zero 
to 30 degrees, and left and right lateral rotation are zero 
to 30 degrees.  The combined range of motion refers to the 
sum of the range of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.  The 
normal combined range of motion of the cervical spine is 340 
degrees and of the thoracolumbar spine is 240 degrees.  The 
normal ranges of motion for each component of spinal motion 
provided in this note are the maximum that can be used for 
calculation of the combined range of motion.

Note 3 provides that in exceptional cases, an examiner may 
state that because of age, body habitus, neurologic disease, 
or other factors not the result of disease or injury of the 
spine, the range of motion of the spine in a particular 
individual should be considered normal for that individual, 
even though it does not conform to the normal range of motion 
stated in Note 2.  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note 4 provides that each range of motion measurement should 
be rounded to the nearest five degrees.

Note 5 provides that for VA compensation purposes, 
unfavorable ankylosis is a condition in which the entire 
cervical spine, the entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, and the ankylosis 
results in one or more of the following: difficulty walking 
because of a limited line of vision; restricted opening of 
the mouth and chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of the 
costal margin on the abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root stretching.  Fixation 
of a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.
Note 6 provides that disability of the thoracolumbar and 
cervical spine segments will be separately evaluated, except 
when there is unfavorable ankylosis of both segments, which 
will be rated as a single disability.

IDS should be evaluated either under the General Rating 
Formula for Diseases and Injuries of the Spine or under the 
Formula for Rating IDS Based on Incapacitating Episodes, 
whichever method results in the higher evaluation when all 
disabilities are combined under § 4.25.  

IDS is evaluated (preoperatively or postoperatively) either 
on the total duration of incapacitating episodes over the 
past 12 months or by combining under § 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  IDS with incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 months (60 
percent); and with incapacitating episodes having a total 
duration of at least 4 weeks but less than 6 weeks during the 
past 12 months (40 percent).  38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (2003) (reclassified as 38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2009)).

Note 1 to this provision provides that for purposes of 
evaluations under 5293, an incapacitating episode is a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.

Note 2 provides that when evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.

Note 3 provides that if intervertebral disc syndrome is 
present in more than one spinal segment, provided that the 
effects in each spinal segment are clearly distinct, evaluate 
each segment on the basis of chronic orthopedic and 
neurologic manifestations or incapacitating episodes, 
whichever method results in a higher evaluation for that 
segment.

The Formula for Rating IDS based on incapacitating episodes 
was not changed in September 2003.  However, the notes under 
the Formula for Rating IDS have changed. 

Note 1 to reclassified 38 C.F.R. § 4.71a, Diagnostic Code 
5243 (2009) provides that for purposes of evaluations under 
5243, an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.

Note 2 provides that if intervertebral disc syndrome is 
present in more than one spinal segment, provided that the 
effects in each spinal segment are clearly distinct, evaluate 
each segment on the basis of incapacitating episodes or under 
the General Rating Formula for Diseases and Injuries of the 
Spine, whichever method results in a higher evaluation for 
that segment.
     
Further, Diagnostic Code 5003 pertains to ratings for 
degenerative arthritis.  Degenerative arthritis established 
by X-ray findings was rated on the basis of limitation of 
motion under the appropriate diagnostic codes for specific 
joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5003-5024 (2009).  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  When the 
limitation of motion of the specific joint involved is 
noncompensable, a 10 percent evaluation applies for each 
major joint or group of minor joints affected.  Id.  In the 
absence of limitation of motion, a 10 percent evaluation 
applies with X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joints.  Id.  Further, a 20 percent 
evaluation applies with X-ray evidence of involvement of 2 or 
more major joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations.  Id.  For the 
purpose of rating disability from arthritis, the spine is 
considered a major joint.  38 C.F.R. § 4.45.

During the appeals period, the rating schedule pertaining to 
degenerative arthritis, as well as Diagnostic Codes 5003-
5024, was not amended.  38 C.F.R. § 4.71a, Diagnostic Codes 
5003-5024 (1990, 2000, 2009).     

Analysis

Here, by way of history, in a November 1990 rating decision, 
the RO granted a noncompensable rating for the Veteran's 
lumbar spine disability under Diagnostic Code 5295 for 
lumbosacral strain.  In November 1996, the Veteran filed an 
increased rating claim for his service-connected lumbar spine 
disability.  See Hand-Written Statement from the Veteran, 
received November 1996.  In a December 1996 rating decision, 
the RO denied a compensable rating.  In an October 1997 
rating decision, the RO granted an increased rating of 10 
percent under Diagnostic Code 5295 based on lumbosacral 
strain with muscle spasm on extreme forward bending, loss of 
lateral spine motion, unilateral, in standing position.  The 
Veteran disagreed with such decision and perfected an appeal.  
In a June 1999 decision, the Board denied an increased rating 
in excess of 10 percent.  The Veteran subsequently filed a 
timely appeal of the Board's June 1999 decision with the 
Court.  In a December 1999 Court Order, the Court vacated the 
June 1999 Board Decision and remanded in accordance with the 
December 1999 Appellee's Motion for Remand.  The Court found 
that the Board failed to determine whether the Veteran was 
entitled to a separate rating for lumbar spine arthritis.

As noted, in a July 2000 rating decision, the RO granted an 
increased rating of 20 percent for the Veteran's service-
connected lumbar spine disability.  See also June 2000 Board 
Decision.  In August 2001, the Board denied the Veteran's 
claim for an increased rating in excess of 20 percent 
disabling for lumbosacral strain because the medical evidence 
of record did not show forward flexion of the thoracolumbar 
spine to 30 degrees or less, unfavorable ankylosis of the 
entire spine, or unfavorable or favorable ankylosis of the 
entire thoracolumbar spine.  The Board also found that a 
separate rating for arthritis of the lumbar spine (38 C.F.R. 
§ 4.71a, Diagnostic Code 5003) apart from the rating for 
lumbosacral strain (38 C.F.R. § 4.71a, Diagnostic Code 5292, 
5295) was not warranted because the manifestations of both 
disabilities of pain and limitation of motion were 
duplicative and overlapping and not distinct and separate.  
See August 2001 Board Decision.  The Veteran subsequently 
filed a timely appeal of the Board's August 2001 decision 
with Court.  In August 2004, the Court vacated the Board's 
August 2001 decision that denied an increased rating in 
excess of 20 percent disabling for lumbosacral strain, and 
remanded the issue to the Board for readjudication consistent 
with the August 2004 Court Order.  The Court's bases for 
remand included reliance by the Board on an inadequate 
medical examination, which did not assess the Veteran's 
lumbar spine disability based on the level of functional 
impairment in accordance with DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995); and failure to consider a separate 
rating for arthritis associated with the Veteran's service-
connected lumbar spine disability.  VA appealed the case to 
the United States Court of Appeals, Federal Circuit (Federal 
Circuit).  The Federal Circuit issued a decision in March 
2008 affirming the August 2004 Court Order.

Evidence relevant to the Veteran's lumbar spine disability 
includes treatment records from the VA Medical Center (VAMC) 
in Jackson, Mississippi, which include complaints of low back 
pain and various diagnoses of chronic low back and chronic 
low back pain due to degenerative joint disease.  See August 
1996 Progress Note (diagnosis of chronic low back pain due to 
degenerative joint disease); February 1997 Progress Note 
(diagnosis of chronic low back pain due to degenerative joint 
disease); July 1998 (diagnosis of chronic low back pain and 
questionable degenerative joint disease); January 1999 
(complaints of low back pain).  
	
A July 1996 Lumbar Spine X-Ray Examination Report from the 
Jackson VAMC indicates mild hypertrophic changes involving 
facet joints at L3-L4, L4-L5, and L5-S1.   

In November 1998, the Veteran underwent a compensation and 
pension (C&P) examination at the Jackson VAMC.  The Veteran 
reported straining his back in-service in 1973 while loading 
an aircraft, and complained of sharp pain across his low back 
aggravated by prolonged sitting, prolonged standing, and 
lifting.  The examiner noted a slow gait, erect level pelvis, 
and no scoliosis.  Upon physical examination, range of motion 
was noted as 60 degrees of forward flexion, 25 degrees of 
extension, 20 degrees of right lateral bending, and 20 
degrees of left lateral bending.  The examiner noted that 
this was normal motion for a patient of the Veteran's age.  
The examiner noted no evidence of muscle spasm to palpation.  
X-ray testing of the lumbar spine revealed osteoarthritis 
facets of the lower lumbar spine.  The examiner noted that 
the "osteophytes noted at periphery of vertebra in the 
lumbar area" are of "no clinical significance and are seen 
in many patients [of the Veteran's] age."  The examiner also 
indicated that "numerous non-anatomical responses raise the 
validity of the patient's history and level of cooperation," 
as the examiner "could detect no measurable weakness in the 
back or lower extremities."  The examiner noted that it is 
"not feasible to estimate additional range of motion loss 
due to pain on use or during flare-ups."  Range of motion 
testing upon repetitive use was not conducted.  See November 
1998 VA Spine Examination Report. 

In March 2009, the Veteran underwent another C&P examination 
at the Jackson VAMC.  The Veteran complained of constant, 
intermittent sharp pain in his mid-low back that radiates 
down the posterior aspect of his bilateral legs.  He also 
complained of flare-ups monthly with unknown precipitating 
factors, and having to stay in bed during flare-ups, but no 
medications were used to relieve the pain during flare-ups.  
The examiner noted that the Veteran's last treatment for his 
lumbar spine was a March 2003 Treatment Note at the Jackson 
VAMC revealing decreased range of motion (with no range of 
motion testing), and normal sensation and strength in the 
bilateral legs.  The examiner noted that the Veteran has not 
been gainfully employed due to his back condition since his 
discharge from service in 1985.  Upon physical examination, 
the examiner noted that the Veteran has a slow gait, and uses 
a cane to walk.  The examiner also noted that the Veteran 
"jumps away from me when lightly touched lumbar spine and 
paraspinal muscles."  Thus, the examiner noted that he was 
"unable to adequately palpate for any paraspinal muscle 
tightness to reflect muscle spasms."  Range of motion was 
noted as forward flexion of 0 to 30 degrees with pain, 
extension of 0 to 30 degrees with no pain, bilateral lateral 
flexion of 0 to 30 degrees with pain, and bilateral lateral 
rotation of 0 to 20 degrees with pain throughout.  Upon 
repetitive use testing, the examiner noted no change in range 
of motion or pain.  The examiner indicated that "while 
seated [the Veteran] was able to bend completely forward at 
his waist without evidence of discomfort to retrieve his 
cane."  X-ray revealed mild scoliosis with well-maintained 
disc spaces, and scattered spur formations in lower lumbar 
spine.  The examiner assessed recurrent lumbar paraspinal 
muscle strain.  The examiner indicated that the Veteran's 
limited forward flexion was self-imposed because of 
"demonstrated inconsistencies during physical examination as 
[the Veteran] was able to bend at the waist at least 70 
degrees to pick up his cane."  The examiner opined that the 
severity of the Veteran's lumbosacral strain is mild.  
Further, although the Veteran describes frequent flare-ups, 
there is "no documented formal treatment for back pain since 
2003."  See March 2009 VA Spine Examination Report.   

The March 2009 examiner also opined that the "mild spurring 
seen on the Veteran's most recent lumbar spine x-ray reflects 
mild arthritis," and is "not associated with lumbosacral 
strain but due to the aging process."  The examiner noted 
that there was no excess fatigability or incoordination as 
part of the Veteran's back condition.  The examiner also 
noted that during flare-ups, the Veteran could have an 
increase in his back pain and further limitations in his 
truncal range of motion affecting his functional capacity; 
however, the examiner could not "estimate the extent of 
additional functional loss during flare-ups without 
speculation."   See March 2009 VA Spine Examination Report. 
Based on the above discussed evidence, an increased rating in 
excess of 20 percent disabling for service-connected 
lumbosacral strain is not warranted.  The evidence of record 
does not show severe limitation of motion in the lumbar spine 
or lumbosacral strain that was severe, with listing of the 
whole spine to the opposite side, a positive Goldthwaite's 
sign, marked limitation of forward bending in a standing 
position, loss of lateral motion with osteoarthritic changes, 
and narrowing or irregularity of the joint space, to warrant 
a rating in excess of 20 percent disabling under the 
regulations previously in effect during the appeals period.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5292, 5295 (1990, 
2000).  In this regard, based on the above medical findings 
prior to the regulation changes in September 26, 2003, 
forward flexion of the lumbar spine was no worse that 60 
degrees.  The evidence of record also fails to reveal severe 
lumbosacral strain with findings of the whole spine to the 
opposite side, a positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, and narrowing or 
irregularity of the joint space.  

Further, the evidence of record does not support an increased 
rating in excess of 20 percent disabling for service-
connected lumbosacral strain under the current regulations.  
38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2009).  The 
evidence of record fails to demonstrate a finding of forward 
flexion of the thoracolumbar spine to 30 degrees or less; or 
a finding of favorable or unfavorable ankylosis of the entire 
thoracolumbar spine or unfavorable ankylosis of the entire 
spine.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5237, General 
Rating Formula for Diseases and Injuries of the Spine (2009); 
see also March 2009 VA Examination Report.  In this regard, 
although the Veteran's forward flexion was noted as 30 
degrees with pain upon range of motion testing during the 
March 2009 VA examination, the Veteran also demonstrated 
inconsistencies during such testing as he was able to bend at 
his waist at least 70 degrees without pain to retrieve his 
cane.  Thus, although the Veteran is competent to report his 
pain symptomatology, the Veteran's forward flexion to 30 
degrees is found to be self-imposed given the inconsistencies 
noted by the March 2009 VA examiner; thus, the Veteran's 
range of motion regarding his forward flexion during the 
March 2009 examination is not credible. 

The Board has also considered whether a higher rating is 
warranted under the Formula for Rating IDS Based on 
Incapacitating Episodes.  Review of the evidence of record 
reveals that there is no evidence of degenerative disc 
disease of the lumbar spine, and thus, Diagnostic Code 5243 
(Intervertebral Disc Syndrome) does not apply.  However, even 
if evidence of degenerative disc disease of the lumbar spine 
were present and even when considering Diagnostic Code 5243, 
intervertebral disc syndrome based on incapacitating episodes 
was not demonstrated.  The evidence of record does not 
support a finding of incapacitating episodes (bedrest 
prescribed by a physician) having a total duration of at 
least 4 weeks during the past 12 months.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5243 (2009); see also March 2009 VA 
Spine Examination Report.  The Veteran would not be eligible 
for a higher rating even if the symptoms of any degenerative 
disc disease were taken into account.

In evaluating the Veteran's claim, the Board has also 
considered whether a higher disability rating is warranted on 
the basis of functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 38 
C.F.R. §§ 4.40, 4.45, and 4.59.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  As noted, on November 1998 VA examination, 
repetitive motion testing was not conducted.  See November 
1998 VA Spine Examination Report.  Further, on March 2009 VA 
examination, the examiner documented pain on range of motion 
testing, but noted no additional limitations of motion or 
change in pain after repetitions of range of motion testing.  
See March 2009 VA Spine Examination Report.  Significantly, 
there was no additional loss in range of motion on repetitive 
motion testing.  Further, the March 2009 examiner noted that 
although the Veteran describes frequent flare-ups, there is 
"no documented formal treatment for back pain since 2003."  
Further, the examiner also noted that during flare-ups, the 
Veteran could have an increase in his back pain and further 
limitations in his truncal range of motion affecting his 
functional capacity; however, the examiner could not 
"estimate the extent of additional functional loss during 
flare-ups without speculation."   See March 2009 VA Spine 
Examination Report.  Since there is no documented evidence of 
flare-ups and significantly no additional loss in range of 
motion upon repetitive use testing, no additional functional 
loss during flare-ups is noted without speculation, and no 
finding of additional functional loss during flare-ups can be 
ascertained.  Consequently, the Board finds no symptoms or 
pathology creating impairment that would warrant an increased 
rating for greater limitation of motion due to weakness, 
fatigability, incoordination, or pain on lumbar spine motion.  
 	
In light of the above discussion, the evidence of record does 
not support a rating in excess of 20 percent disabling for 
the Veteran's service-connected lumbar spine disability based 
on functional loss due to weakness, fatigability, 
incoordination, or pain on movement of the lumbar spine under 
38 C.F.R. §§ 4.40, 4.45, and 4.59.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995).    

Separate Rating for Arthritis Claim

As requested by the August 2004 Court Order, the Board has 
considered whether a separate rating for arthritis of the 
lumbar spine claimed as secondary to the Veteran's service-
connected lumbosacral strain disability is warranted.  Upon 
review of the evidence of record, the Board finds that a 
separate rating for arthritis of the lumbar spine is not 
warranted.  In this regard, the evidence of record indicates 
that the Veteran was diagnosed with chronic low back pain due 
to degenerative joint disease as early as 1996.  See August 
1996 Progress Note (diagnosis of chronic low back pain due to 
degenerative joint disease); February 1997 Progress Note 
(diagnosis of chronic low back pain due to degenerative joint 
disease); July 1998 (diagnosis of chronic low back pain and 
questionable degenerative joint disease).  A July 1996 Lumbar 
Spine X-Ray Examination Report from the Jackson VAMC 
indicates mild hypertrophic changes involving facet joints at 
L3-L4, L4-L5, and L5-S1.  The Veteran seems to imply that his 
lumbar spine arthritis is secondary to his service-connected 
lumbosacral strain and thus a separate rating is warranted 
for lumbar spine arthritis. 

The evidence of record also includes negative opinions to the 
effect that the Veteran's lumbar spine arthritis is not 
related to his service-connected lumbar spine disability.  In 
this regard, the claims folder contains November 1998 and 
March 2009 VA Spine Examination Reports, indicating that the 
"osteophytes noted at periphery of vertebra in the lumbar 
area" are of "no clinical significance and are seen in many 
patients [of the Veteran's] age," and the "mild spurring 
seen on the Veteran's most recent lumbar spine x-ray reflects 
mild arthritis," and is "not associated with lumbosacral 
strain but due to the aging process."  See November 1998 VA 
Spine Examination Report; March 2009 VA Spine Examination 
Report.  
On review, the Board gives greater probative weight to the 
November 1998 and March 2009 VA medical opinions rather than 
the August 1996, February 1997, and July 1998 VA medical 
opinions, for the following reasons.  

The Board finds the August 1996, February 1997, and July 1998 
VA medical opinions less probative because the examiners 
failed to indicate the evidence relied on in forming an 
opinion that the "chronic low back pain was due to 
degenerative joint disease."  Further, the examiners seem to 
focus on whether the Veteran's pain is related to his 
arthritis rather than whether his arthritis is related to his 
service-connected lumbosacral spine disability.  

The November 1998 and March 2009 examiners, on the other 
hand, relied on review of the evidence as a whole including 
the Veteran's treatment records and x-rays conducted by each 
examiner to opine that the mild arthritis in his x-rays are 
due to aging and not his service-connected lumbosacral strain 
disability.  

Regardless, even if there was positive and probative evidence 
that the Veteran's lumbar spine arthritis is secondary to his 
service-connected lumbar spine disability, Diagnostic Code 
5003 contemplates symptomatology of pain and limitation of 
motion as do Diagnostic Codes 5292, 5295, and 5235-5243.  
Diagnostic Code 5003 also contemplates providing a rating for 
limitation of motion when noncompensable or a rating in the 
absence of limitation of motion (through x-ray evidence of 
arthritis).  Diagnostic Code 5003 indicates that the "20pct 
and 10 pct ratings based on x-ray findings, above, will not 
be combined with ratings based on limitation of motion."  
38 U.S.C.A. § 4.71a, Diagnostic Code 5003, Note 1 (1990, 
2000, 2009).  As the symptomatology considered in a rating 
for degenerative arthritis overlaps with the symptomatology 
considered in a rating for limitation of motion of the spine 
(Diagnostic Code 5292), lumbosacral strain (Diagnostic Code 
5295), and the General Formula for Diseases and Injuries of 
the Spine (Diagnostic Codes 5235-5243), specifically pain and 
limitation of motion, to combine these ratings would 
constitute pyramiding and should not be allowed.  See 
38 C.F.R. § 4.14 (2009); Esteban v. Brown, 6 Vet. App. 259, 
261-62 (1994).  The Board has also considered whether a 
separate rating was contemplated under any change in 
regulations regarding the ratings for arthritis, specifically 
Diagnostic Codes 5003-5024, during this appeal period.  
However, as noted, no changes in Diagnostic Codes 5003-5024 
were made during the period of the appeal to allow for a 
separate rating of arthritis when limitation of motion is 
demonstrated and a rating for limitation of motion of the 
affected area.  

As such, as a matter of law, entitlement to a separate rating 
for lumbar spine arthritis is not warranted.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the 
evidence is dispositive the Board should deny the claim on 
the ground of the lack of legal merit or the lack of 
entitlement under the law).

Conclusion

Notwithstanding the above discussion, a rating in excess of 
the assigned schedular evaluation for the Veteran's service-
connected lumbar spine disability may be granted when it is 
demonstrated that the particular disability presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  See 38 
C.F.R. 
§ 3.321(b)(1).  To accord justice in an exceptional case 
where the schedular standards are found to be inadequate, the 
field station is authorized to refer the case to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for assignment of an extraschedular 
evaluation commensurate with the average earning capacity 
impairment.  38 C.F.R. § 3.321(b)(1).  The Court has held 
that the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. § 3.321(b)(1) only where circumstances are 
presented which the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
277 (1995). 
The Board finds that there is no evidence that the Veteran's 
service-connected lumbar spine disability has presented such 
an unusual or exceptional disability picture at any time as 
to require consideration of an extraschedular evaluation 
pursuant to he provisions of 38 C.F.R. § 3.321(b).  In this 
case, the evidence of record does not indicate the Veteran is 
frequently hospitalized for his service-connected lumbar 
spine disability or that the lumbar spine disability caused 
marked interference with employment.  Further, the evidence 
fails to show that the disability picture created by the 
lumbar spine disability is exceptional or unusual.  
Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action.  See VAOPGCPREC 6-
96.  

In addition, based upon the guidance of the Court in Hart, 
the Board has considered whether a staged rating is 
appropriate.  21 Vet. App. 505.  The Board has not found any 
variation in the Veteran's symptomatology or clinical 
findings that would warrant the assignment of any staged 
ratings in this case. 

The preponderance of the evidence is against the Veteran's 
increased rating claim for lumbosacral strain, as well as the 
Veteran's claim for a separate rating for lumbar spine 
arthritis.  As such, there is not an approximate balance of 
positive and negative evidence regarding the merits of the 
Veteran's claim that would give rise to a reasonable doubt in 
favor of the veteran; the benefit-of-the-doubt rule is not 
applicable, and the appeal is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).    


ORDER

Entitlement to an increased rating in excess of 20 percent 
disabling for lumbosacral strain is denied.

Entitlement to a separate rating for arthritis claimed as 
secondary to the Veteran's service-connected lumbosacral 
strain disability is denied.  



REMAND

The U.S. Court of Appeals for Veterans Claims recently held 
that a request for TDIU is not a separate claim for benefits, 
but rather involves an attempt to obtain an appropriate 
rating for a disability or disabilities, either as part of 
the initial adjudication of a claim or, if a disability upon 
which entitlement to TDIU is based has already been found to 
be service connected, as part of a claim for increased 
compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453 
(2009).  If the claimant or the record reasonably raises the 
question of whether the Veteran is unemployable due to the 
disability for which an increased rating is sought, then part 
and parcel to that claim for an increased rating is whether a 
total rating based on individual unemployability as a result 
of that disability is warranted.  Id at 455.  

In a May 2009 VA Spine Examination Report, the examiner notes 
that the Veteran has "not been gainfully employed due to his 
back condition."  There is no further discussion on the 
effects of the Veteran's service-connected lumbar spine 
disability on the Veteran's employability.  Although the 
Veteran has perfected an appeal only as to the increased 
rating portion of the claim, the related TDIU portion of the 
appeal should be remanded to the RO, in accordance with the 
holding in Rice.

Accordingly, the case is REMANDED for the following action:

1.  Take all necessary steps to develop 
the Veteran's claim for TDIU, such as 
obtaining the Veteran's current VA 
clinical records from the Jackson VAMC 
regarding his lumbar spine disability.  
Ask the Veteran if he has received non-
VA treatment for any service-connected 
disability.

2.  Afford the Veteran VA examinations 
as necessary to determine impairment of 
employability due to each service-
connected disability.  

3.  After completing the above actions, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claim for TDIU 
must be readjudicated.  If the claim 
remains denied, a SSOC must be provided 
to the Veteran and his representative 
with adequate opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The appellant need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of the examinations requested in this remand is 
to obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the Veteran is hereby 
placed on notice that, pursuant to 38 C.F.R. § 3.655, failure 
to cooperate by not attending the requested VA examinations 
may result in an adverse determination.  See Connolly v. 
Derwinski, 1 Vet. App. 566, 569 (1991).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


